Case 1:19-cv-02521-LDH-RER Document 58-1 Filed 06/01/20 Page 1 of 4 PageID #: 1399




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  --------------------------------------------------------------------X
  CHALAMO KAIKOV,                                                          19-cv-2521-JBW-RER
                                      Plaintiff,

          -against-

  ARIHAY KAIKOV et.al

                                      Defendants,
  ---------------------------------------------------------------------X

                             STIPULATED CONFIDENTIALITY ORDER



          It is hereby ordered that the following provisions shall govern claims of confidentiality in
  these proceedings:
          (a) The following documents and information may be designated as “CONFIDENTIAL”
              provided such documents are not public and have not previously been disclosed by
              the producing party to anyone except those in its employment or those retained by it:

                  Sensitive Commercial Data, such as confidential or proprietary research,
                   development, manufacturing, or commercial or business information, trade
                   secrets, special formulas, company security matters, customer lists, financial data,
                   projected sales data, production data, matters relating to mergers and acquisitions,
                   and pricing data.

                  Sensitive Personal Data, such as personal identifiers, financial information, tax
                   records, and employer personnel records.

                  Medical and Legal Records, including medical files and reports.

                  Non-public criminal history.


          (b) If any party believes a document not described in the above paragraph should
              nevertheless be considered confidential, it may make application to the Court. Such
              application shall only be granted for good cause shown.

          (c) An attorney for the producing party may designate documents or parts thereof as
              confidential by stamping the word “CONFIDENTIAL” on each page.
Case 1:19-cv-02521-LDH-RER Document 58-1 Filed 06/01/20 Page 2 of 4 PageID #: 1400




            If such information is provided in an answer to an interrogatory, the attorney may
            separately append the information to the main body of the interrogatory responses,
            mark such appendices “CONFIDENTIAL,” and incorporate by reference the
            appended material into the responses.
            At the time of a deposition or within 10 days after receipt of the deposition transcript,
            a party may designate as confidential specific portions of the transcript which contain
            confidential matters under the standards set forth in paragraph (a) above. This
            designation shall be in writing and served upon all counsel. No objection shall be
            interposed at deposition that an answer would elicit confidential information.
            Transcripts will be treated as confidential for this 10-day period. Any portions of a
            transcript designated confidential shall thereafter be treated as confidential in
            accordance with this order. The confidential portion of the transcript and any exhibits
            referenced solely therein shall be bound in a separate volume and marked
            “Confidential Information” by the reporter.
        (d) Documents designated “CONFIDENTIAL” shall be shown only to the attorneys,
            parties, experts, actual or proposed witnesses, court personnel and other persons
            necessary to review the documents for the prosecution or defense of this lawsuit.
            Each person who is permitted to see confidential documents shall first be shown a
            copy of this order and shall further be advised of the obligation to honor the
            confidential designation. The parties agree that any confidential discovery material
            produced in this litigation may only be used in connection with this litigation.

        (e) Review of the confidential documents and information by counsel, experts, or
            consultants for the litigants in the litigation shall not waive the confidentiality of the
            documents or objections to production.

        (f) The inadvertent, unintentional, or in camera disclosure of a confidential document
            and information shall not generally be deemed a waiver, in whole or in part, of any
            party’s claims of confidentiality. If at any time prior to trial, a producing party
            realizes that some portion(s) of the discovery material that the party produced should
            be designated as “CONFIDENTIAL,” the party may so designate by apprising all
            parties in writing, and providing that the material has not already been published or
            otherwise disclosed, such portion(s) shall thereafter be treated as confidential under
            this order.

        (g) If a party believes that a document designated or sought to be designated confidential
            by the producing party does not warrant such designation, the party shall first make a
            good-faith effort to resolve such a dispute with opposing counsel. In the event that
            such a dispute cannot be resolved by the parties, either party may apply to the Court
            for a determination as to whether the designation is appropriate. The burden rests on
            the party seeking confidentiality to demonstrate that such designation is proper.


                                                   2
Case 1:19-cv-02521-LDH-RER Document 58-1 Filed 06/01/20 Page 3 of 4 PageID #: 1401




        (h) If any court filing incorporates confidential material or would reveal its contents, the
            portions of such filing shall be delivered to the Court in a sealed envelope
            prominently bearing the caption of this action and the label “Confidential. Filed
            Under Seal.” Counsel shall file under seal those and only those specific documents
            and that deposition testimony designated confidential, and only those specific
            portions of briefs, applications, and other filings that contain verbatim confidential
            data, or that set forth the substance of such confidential information, unless
            independent good cause is demonstrated.

        (i) Within a reasonable period after the conclusion of the litigation, all confidential
            material shall be returned to the respective producing parties or destroyed by the
            recipients.

        (j) In any application to the Court referred to or permitted by this Order, the Court may
            exercise discretion in determining whether the prevailing party in such a dispute may
            recover the costs incurred by it and, if so, the amount to be awarded.

        (k) This Court shall retain jurisdiction over all persons subject to this Order to the extent
            necessary to enforce any obligations arising hereunder.


  DATED:       June 1, 2020                            /s/ Daniel Hallak
                                                       Daniel Hallak, Esq.
                                                       THE RUSSEL FRIEDMAN LAW GROUP, LLP
                                                       3000 Marcus Avenue, Ste 2E03
                                                       Lake Success, New York 11042
                                                       dhallak@rfriedmanlaw.com
                                                       (516) 355-9696

                                                       Attorneys for Defendants ARIHAY KAIKOV,
                                                       PACIFIC 2340 CORP., ROYAL A&K
                                                       REALTY GROUP INC., A&E.R.E.
                                                       MANAGEMENT CORP., NY PRIME
                                                       HOLDING LLC, and AG REALTY BRONX
                                                       CORP.



  DATED:       May 29, 2020                            /s/ Maria Temkin
                                                       Maria Temkin, Esq.
                                                       TEMKIN & ASSOCIATES, LLC
                                                       1700 Market Street, Suite 1005
                                                       Philadelphia, PA 19103
                                                       Tel. (215) 939-4181

                                                  3
Case 1:19-cv-02521-LDH-RER Document 58-1 Filed 06/01/20 Page 4 of 4 PageID #: 1402




                                            maria@temkinlegal.com

                                            Attorneys for Plaintiff Chalamo Kaikov


  SO ORDERED
  DATED:      Brooklyn, NY
              June,          , 2020
                                      HON. RAMON E. REYES, JR.
                                      UNITED STATES MAGISTRATE JUDGE




                                        4
